REVERSE the order granting the motion to dismiss AND
                     REMAND for proceedings consistent with this order.



                                                                    Aeileuu,y'            , J.



                                                                                           J.
                                                              Saitta


                     PARRAGUIRRE, J., concurring:
                                 For the reasons stated in the SFR Investments Pool I, LLC v.
                     U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                     that respondent lost its lien priority by virtue of the homeowners
                     association's nonjudicial foreclosure sale. I recognize, however, that SFR
                     Investments is now the controlling law and, thusly, concur in the
                     disposition of this appeal.


                                                              QACt.                              J.
                                                               ParraguCi



                     cc: Hon. Douglas Smith, District Judge
                          Kang & Associates PLLC
                          Akerman LLP/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    4049.